DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner believes that the title of the invention is imprecise.  A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01.  However, the title of the invention should be limited to 500 characters.  Examiner suggests including the aspect(s) of the claims which Applicant believes to be novel or nonobvious over the prior art.  The amended title is generic and does not differentiate the invention in any way.  Examiner recommends including the aspects of how the neural network is used for reduce power consumption.  An example keeping with the claim language could be: A SEMICONDUCTOR DEVICE USING A NEURAL NETWORK TO PREDICT THE NECESSITY OF POWER SUPPLY.  Of course more natural phraseology such as to reduce power consumption could also be used.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 2 recites, “a third signal” however claim 1 previously introduced “a third signal.”  It is unclear if this is the same element, a different element, or related elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al. (hereinafter Nishijima), U.S. Patent Application Publication 2013/0134416 in view of Carroll, U.S. Patent Application Publication 2013/0067261, further in view of Nishimura et al. (hereinafter Nishimura), U.S. Patent Application Publication 2007/0191677.
Regarding Claim 1, Nishijima discloses a semiconductor device comprising: 
	an image processing portion [“pixel portion” ¶7; “a pixel portion having a display element in each pixel” ¶34];
a driver circuit [“a driver circuit” ¶7];
a switch circuit [“a power supply controller” ¶7];
a controller [“panel controller” ¶7];  
5a frame memory [“an image memory for storing the image data” ¶7]; and 
a register [“register” ¶10], 
wherein the controller comprises a control circuit [“first memory circuit is backed up to the second memory circuit before supply of power supply voltage to the CPU is stopped” ¶12; “drive signal” ¶42] 
wherein the frame memory comprises a memory device [“an image memory for storing the image data” ¶7]  
wherein the register comprises a first memory circuit and a second memory 10circuit [“includes a first memory circuit and a second memory circuit” ¶11], wherein the second memory circuit comprises a transistor [“second memory circuit includes a storage for storing data by accumulation of an electric charge, and a transistor for holding the electric charge accumulated in the storage.” ¶11] which includes a metal oxide in a channel formation region [“Transistors each including such a metal oxide having semiconductor characteristics in a channel formation region” ¶2], 

wherein the controller is configured to output a third signal to the switch circuit [“the panel controller 35 U.S.C. 103 has a function of determining whether to supply power supply voltage from the power supply controller…” ¶39], and
wherein the switch circuit is configured to control power supply to…the driver circuit on the basis of the third signal [“…to the driver circuit” ¶39].
However, Nishijima fails to explicitly disclose a prediction circuit,
and a monitor circuit,
wherein the prediction circuit is configured to predict the necessity of power supply to the register using a neural network and to output a first signal corresponding 15to a result of the prediction to the control circuit, 
on the basis of the first signal, 
wherein the monitor circuit is configured to output a second signal containing information on power consumption of the memory device to the prediction circuit, and  
20wherein the prediction is performed using the second signal as input data.
Carroll discloses a prediction circuit [“the learning component includes one or more of…a neural network” ¶19; “a forecasting component that employs the learning component” ¶2; “forecasting component generates a predicted usage profile” ¶4],
and a monitor circuit [“according to usage patterns of the electronic device” ¶21],
wherein the prediction circuit is configured to predict the necessity of power supply to the register using a neural network and to output a first signal corresponding 
on the basis of the first signal [“for managing power supply” ¶2], 
wherein the monitor circuit is configured to output a second signal containing information on power consumption of the memory device to the prediction circuit [“according to usage patterns of the electronic device” ¶21], and  
20wherein the prediction is performed using the second signal as input data [“training a learning component to construct models according to usage patterns of the electronic device” ¶21].
It would have been obvious to one having ordinary skill in the art, having the teachings of Nishijima and Carroll before him before the effective filing date of the claimed invention, to modify the semiconductor display device of Nishijima to incorporate the neural network and power forecasting of Carroll.
Given the advantage of efficiently controlling power by using a neural network to prediction power consumption for reducing and saving power when not needed by the semiconductor device, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, while Nishijima discloses the panel controller sending a signal to the power supply controller to control power for the driver circuit [¶39] and discloses the power supply controller being able to control power to a variety of circuits in the semiconductor device [¶7], Nishijima fails to explicitly disclose controlling power with 
Nishimura discloses using a signal to control power to multiple elements [“a switch 19 for supplying driving power from the battery 21 to the LED driver 18A, the CCD driver 17A, the processing circuit 19A and the transmitter 37” ¶46; Figure 9; Note: Although the elements controlled by the single signal in Nushimura are different, the combination of Nishijima (for the elements) and Nishimura (for the single signal to control multiple elements) will teach the switching of the specific elements.]
It would have been obvious to one having ordinary skill in the art, having the teachings of Nishijima, Carroll, and Nishimura before him before the effective filing date of the claimed invention, to modify the combination to incorporate the signal switching power for multiple devices/circuits of Nishimura.
Given the advantage of increase efficiency by power up or down multiple elements with a single signal instead of having to send multiple signals for the multiple devices which would consume more power, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Nishijima, Carroll, and Nishimura disclose the semiconductor device according to claim 1.  Nishijima further discloses wherein the teacher signal is a third signal containing information on a change of a video image displayed on a display portion [“supplying an image signal” ¶39; “an image signal is written” ¶45].
However, Nishijima fails to explicitly disclose wherein the neural network is configured to perform learning with use of a learning signal and a teacher signal, 

Carroll discloses wherein the neural network is configured to perform learning with use of a learning signal and a teacher signal [“a learning component that is trained” ¶2], 
wherein the learning signal is the second signal [“according to usage patterns of the electronic device” ¶21].
It would have been obvious to one having ordinary skill in the art, having the teachings of Nishijima, Carroll, and Nishimura before him before the effective filing date of the claimed invention, to modify the combination to incorporate the neural network and power forecasting of Carroll.
Given the advantage of efficiently controlling power using the neural network to reduce consumption, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 5, Nishijima, Carroll, and Nishimura disclose using the semiconductor device according to claim 1.  Nishijima further discloses a display system [“Display Device” Title] comprising: a control portion [“controller” ¶7]
a display portion [“a display portion 5003, a display portion 5004” ¶270; Fig. 15A], 
wherein the control portion is configured to control display on the display portion [“panel controller” ¶7], 
wherein the display portion comprises a first display unit and a second display unit [“a display portion 5003, a display portion 5004” “has the two display portions 5003 and 5004” ¶270; Fig. 15A], 

wherein the second display unit comprises a light-emitting element [“a light-emitting element” ¶32].

Regarding Claim 6, Nishijima, Carroll, and Nishimura disclose the display system according to claim 5.  Nishijima further discloses wherein each of the first display unit and the second display unit comprises a transistor comprising a metal oxide in a channel formation region [“Transistors each including Such a metal oxide having semiconductor characteristics in a channel formation region” ¶2; “With the use of a transistor having the above structure as a Switching element for holding Voltage applied to a display element, leakage of an electric charge from the display element can be prevented” ¶9].

Regarding Claim 7, Nishijima, Carroll, and Nishimura disclose an electronic device comprising: the display system according to claim 5.  Nishijima further discloses wherein the electronic device is configured to generate a video signal in response to image data input from outside of the semiconductor device and to display video on the basis of the video signal [“a video camera” ¶274].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima, Carroll, and Nishimura, further in view of Cameron et al. (hereinafter Cameron) U.S. Patent Application Publication 2011/0225112.

However, Nishijima fails to explicitly disclose wherein the neural network is configured to perform the learning when the prediction is wrong.
Cameron discloses wherein the neural network is configured to perform the learning when the prediction is wrong [“”the neural network is configured to calculate error in prediction and to retrain or reformulate at least one model weight for increased accuracy” ¶115; “training via a backpropagation neural network training modality/algorithm” ¶194].
It would have been obvious to one having ordinary skill in the art, having the teachings of Nishijima, Carroll, Nishimura, and Cameron before him before the effective filing date of the claimed invention, to modify the combination to incorporate the retraining or backpropagation of Cameron.
Given the advantage of increased accuracy of the neural network for power control by retraining the neural network using back propagation, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima, Carroll, and Nishimura, further in view of Gardner et al. (hereinafter Gardner), U.S. Patent 5,216,751.
Regarding Claim 4, Nishijima, Carroll, and Nishimura disclose the semiconductor device according to claim 1.  Nishijima further discloses a transistor comprising a metal 
However, Nishijima fails to explicitly disclose wherein the neural network comprises a neuron circuit and a synapse circuit, 
wherein the synapse circuit comprises an analog memory, and 
wherein the analog memory comprises a transistor.
Gardner discloses wherein the neural network comprises a neuron circuit and a synapse circuit [“artificial neural network is provided using a digital architecture” Abstract; “Many neural networks are implemented with analog circuitry” col. 1, lines 49-50], 
wherein the synapse circuit comprises an analog memory [“The multipliers are thus physically mapped to an equal number of synapses, the latter of which may be provided by analog memory locations such as the floating gate of an MOS transistor.” col. 1, lines 58-61], and 
wherein the analog memory comprises a transistor [“The multipliers are thus physically mapped to an equal number of synapses, the latter of which may be provided by analog memory locations such as the floating gate of an MOS transistor.” col. 1, lines 58-61].
It would have been obvious to one having ordinary skill in the art, having the teachings of Nishijima, Carroll, Nishimura, and Gardner before him before the effective filing date of the claimed invention, to modify the combination to incorporate neural network circuitry of Gardner.


Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610.  The examiner can normally be reached on Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            

/BABOUCARR FAAL/           Primary Examiner, Art Unit 2184